                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     MARK ADAMS,                                       Case No. 17-cv-05083-BLF
                                   7                    Plaintiff,
                                                                                           ORDER GRANTING MOTION TO
                                   8             v.                                        DISMISS CLAIM 3 WITHOUT LEAVE
                                                                                           TO AMEND; DECLINING TO
                                   9     METROPOLITAN EDUCATION                            EXERCISE SUPPLEMENTAL
                                         DISTRICT FOUNDATION, et al.,                      JURISDICTION; VACATING
                                  10                                                       JANUARY 24, 2019 HEARING;
                                                        Defendants.                        ALLOWING PLAINTIFF TO FILE
                                  11                                                       MOTION FOR LEAVE TO AMEND
                                                                                           WITHIN 14 DAYS
                                  12
Northern District of California
 United States District Court




                                                                                           [Re: ECF 59]
                                  13

                                  14          Before the Court is Defendants Metropolitan Education District, Metropolitan Education

                                  15   District Foundation, Alyssa Lynch, Sharon Brown, and Marianne Cartan’s (collectively,

                                  16   “Defendants”) Motion to Dismiss Plaintiff Mark Adams’s First Amended Complaint. See Mot.,

                                  17   ECF 59. Pursuant to Civil Local Rule 7-1(b), the Court finds the motion suitable for submission

                                  18   without oral argument and hereby VACATES the hearing scheduled for January 24, 2019.

                                  19   Because Plaintiff cannot sue a state entity under the Taft-Hartley Act (his only federal claim) and

                                  20   the Court declines to exercise supplemental jurisdiction over the remaining state law claims,

                                  21   Defendants’ motion is GRANTED WITHOUT LEAVE TO AMEND as to claim 3; the federal

                                  22   claim is DISMISSED WITH PREJUDICE, and the state law claims are DISMISSED WITHOUT

                                  23   PREJUDICE to Adams’s bringing them in state court. Plaintiff is allowed to file a motion for

                                  24   leave to amend with a proposed second amended complaint on or before January 30, 2019.

                                  25     I.   BACKGROUND
                                  26          Plaintiff Mark Adams’s First Amended Complaint (“FAC”) is a sprawling document with

                                  27   many seemingly irrelevant allegations. Because the facts necessary to decide the instant motion

                                  28   are limited, the following background is circumscribed to only the facts necessary to resolve this
                                   1   motion.

                                   2           Plaintiff began working for Defendant Metropolitan Education District (“MetroEd”) in

                                   3   January 2009. First Am. Compl. ¶¶ 14, 61 (“FAC”), ECF 28. MetroEd is a joint powers authority

                                   4   that was created by and is governed by six school districts in Santa Clara County that have a joint

                                   5   powers agreement. FAC at 3, ¶ 1. The FAC describes MetroEd as a “California Public School

                                   6   district.” FAC ¶ 46. MetroEd’s presiding officer is under the “control and oversight” of the six

                                   7   school districts “through their appointed representatives which make up MetroEd’s Governing

                                   8   Board.” FAC ¶ 21. MetroEd provides career technical education and adult education to the Santa

                                   9   Clara region. FAC at 4, ¶ 2. It also provides educational opportunities to adults and high school

                                  10   students within the six school districts. FAC ¶¶ 3–4. MetroEd receives state, federal, local, and

                                  11   charitable funding to provide its services. FAC ¶ 6.

                                  12           Plaintiff alleges that MetroEd has engaged in a panoply of unlawful conduct, specifically
Northern District of California
 United States District Court




                                  13   numerous violations of its obligations under the California Education Code, including by not

                                  14   allowing audits to be conducted of its activities under its Joint Powers Act authority. See e.g.,

                                  15   FAC ¶¶ 7–18, 32. He also alleges that MetroEd lacks sufficient physical security, leading Plaintiff

                                  16   to be injured breaking up a fight between two students. FAC ¶¶ 70–88. According to Plaintiff,

                                  17   when he attempted to get workers’ compensation for this injury, MetroEd treated his claims

                                  18   fraudulently and failed to follow its own sick leave policies. FAC ¶¶ 89–112. He also claims that

                                  19   he was retaliated against for his participation in union-administration negotiations. FAC ¶¶ 113–

                                  20   121. And he alleges that his union representatives and MetroEd and its administrators engaged in

                                  21   fraudulent activity. FAC ¶¶ 128–134.

                                  22           Based on these allegations, Plaintiff brings twelve causes of action, only one of which is

                                  23   under federal law: (1) breach of contract, (2) breach of covenant of good faith and fair dealing, (3)

                                  24   violation of the Taft-Hartley act, (4) negligence, (5) fraudulent misrepresentation, (6) negligent

                                  25   misrepresentation, (7) business disparagement, (8) slander, (9) claim for wages, (10) wrongful

                                  26   termination, (11) intentional infliction of emotional distress, (12) negligent infliction of emotional

                                  27   distress.

                                  28
                                                                                         2
                                   1    II.    LEGAL STANDARD

                                   2           “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                   3   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                   4   Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d

                                   5   729, 732 (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts

                                   6   as true all well-pled factual allegations and construes them in the light most favorable to the

                                   7   plaintiff. Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). While a

                                   8   complaint need not contain detailed factual allegations, it “must contain sufficient factual matter,

                                   9   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  10   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

                                  11   facially plausible when it “allows the court to draw the reasonable inference that the defendant is

                                  12   liable for the misconduct alleged.” Id.
Northern District of California
 United States District Court




                                  13   III.    DISCUSSION

                                  14           Defendants argue that the FAC should be dismissed for myriad reasons, including that the

                                  15   FAC fails to plausibly allege facts to state a claim under any of the 12 causes of action. See

                                  16   generally Mot. Plaintiff recognizes that his FAC is deficient in many respects and asks the Court

                                  17   to allow him to file a Second Amended Complaint to cure these deficiencies. See Opp. at 9, ECF

                                  18   60 (“Deficits, if any, can be cured in the SAC”); Opp. at 10 (“Defendant is not immune from fraud

                                  19   corruption, or actual malice. This can be plead [sic] in the SAC.”); Opp. at 7, 10 (agreeing to drop

                                  20   a defendant and a claim). The Court agrees that the FAC is deficient on many fronts. But, as is

                                  21   most relevant to this motion, the Court holds that Plaintiff’s only federal claim (under the Taft-

                                  22   Hartley Act) is barred as a matter of law, and the Court declines to exercise supplemental

                                  23   jurisdiction over the remaining 11 state law claims.

                                  24           The Taft-Hartley Act, also known as the Labor Management Relations Act (“LMRA”), 29

                                  25   U.S.C. § 141–197, governs the rights of employees in dealing with employers and labor

                                  26   organizations. See 29 U.S.C. § 141. The LMRA confers jurisdiction to hear “[s]uits for violation

                                  27   of contracts between an employer and a labor organization representing employees in an industry

                                  28   affecting commerce . . . .” 29 U.S.C. § 185(a). The LMRA defines “employer,” in relevant part,
                                                                                           3
                                   1   as follows: “any person acting as an agent of an employer, directly or indirectly, but shall not

                                   2   include . . . any State or political subdivision thereof . . . .” See id. § 152(2) (National Labor

                                   3   Relations Act (“NLRA”) definition); id. § 142(3) (adopting NLRA definition). Under the statute’s

                                   4   plain language, then, the LMRA “do[es] not apply to an employer that is a political subdivision of

                                   5   a state.” Lauser v. City Coll. of San Francisco, 359 F. App’x 755, 756 (9th Cir. 2009) (citing

                                   6   Ayres v. International Bhd. of Elec. Workers, 666 F.2d 441, 442–44 (9th Cir. 1982)). “Factors to

                                   7   consider to determine if an employer is a political subdivision of a state include whether the entity

                                   8   is administered by individuals who are beholden to public officials or to the general electorate and

                                   9   whether the entity was created by the state.” Id. at 756–57.

                                  10           Plaintiff brings his Taft-Hartley Act claim against MetroEd only. See FAC ¶ 160; cf. FAC

                                  11   ¶ 14 (describing MetroEd as Plaintiff’s employer). MetroEd is not subject to suit under the Taft-

                                  12   Hartley Act because it is a political subdivision of the state. First, MetroEd was created by the
Northern District of California
 United States District Court




                                  13   state. MetroEd was created by six school districts in Santa Clara County through a joint powers

                                  14   agreement. FAC at 3, ¶ 1. Indeed, the FAC describes MetroEd as a “California Public School

                                  15   district” and alleges that it is subject to various provisions of the Education Code. FAC ¶¶ 7–18,

                                  16   32, 46; see Lauser, 359 F. App’x at 756 (holding community college not subject to suit under

                                  17   LMRA). Second, MetroEd is administered by individuals who are responsible to public officials

                                  18   or to the general electorate. MetroEd is under the “control and oversight” of appointed

                                  19   representatives on the Governing Board. FAC ¶ 21. Finally, Plaintiff does not dispute MetroEd’s

                                  20   status as a state entity. See Opp. at 5–6 (arguing MetroEd not subject to Eleventh Amendment

                                  21   immunity because it waived the immunity, not because it is not a state entity). Because MetroEd

                                  22   is a political subdivision of the state, it is not subject to suit under the Taft-Hartley Act. Plaintiff’s

                                  23   Taft-Hartley Act claim is thus DISMISSED WITH PREJUDICE.

                                  24           Having dismissed Plaintiff’s only federal claim with prejudice, the Court declines to

                                  25   exercise supplemental jurisdiction over Plaintiff’s remaining claims under state law. See 28

                                  26   U.S.C. § 1367 (“The district courts may decline to exercise supplemental jurisdiction over a claim

                                  27   [brought under supplemental jurisdiction] if . . . the district court has dismissed all claims over

                                  28   which it has original jurisdiction.”)
                                                                                           4
                                   1          Plaintiff argues that he should have the opportunity to amend his complaint to add new

                                   2   federal law claims, which would allow this Court to retain federal question jurisdiction. See Opp.

                                   3   at 5. But Plaintiff has not moved to amend his complaint. The Court cannot grant a request not

                                   4   properly before it. Moreover, the deadline to amend the pleadings in this case was May 14, 2018.

                                   5   See ECF 55. Plaintiff has not demonstrated that good cause exists to allow amendment after that

                                   6   deadline, as is required by Federal Rule of Civil Procedure 16(b)(4). Even if Plaintiff believes that

                                   7   the Court suggested in March 2018 that “he had the Court’s permission to file a second amended

                                   8   complaint,” Opp. at 3, this does not explain why he did not do so by the May 2018 deadline, and

                                   9   even more so why he did not do so before Defendants filed their motion to dismiss in July 2018,

                                  10   or before this Court spent time resolving the motion. Finally, Plaintiff does not justify why the

                                  11   Court should allow him to add entirely new federal law claims to this case nearly a year and a half

                                  12   after the case was first filed, especially given that Plaintiff has already taken the opportunity to
Northern District of California
 United States District Court




                                  13   amend once.

                                  14          However, given that Plaintiff raised the desire to amend in his opposition in August 2018,

                                  15   the Court will delay issuing judgment and dismissing this action in its entirety for 14 days to allow

                                  16   Plaintiff the opportunity to file a motion for leave to amend his FAC. The motion for leave to

                                  17   amend must include as an attachment a proposed second amended complaint. Defendants will

                                  18   have 14 days to respond, and Plaintiff will have 7 days to file a reply. No hearing will be held.

                                  19   Plaintiff is thus allowed to file a motion for leave to amend with a proposed second amended

                                  20   complaint on or before January 30, 2019. Failure to comply with this order will lead to

                                  21   dismissal of this action without prejudice to refiling in state court.

                                  22   IV.    CONCLUSION
                                  23          For the foregoing reasons, the motion to dismiss is GRANTED, the federal claims are

                                  24   DISMISSED WITH PREJUDICE, and the state law claims are DISMISSED WITHOUT

                                  25   PREJUDICE to Adams’s bringing them in state court. Plaintiff is allowed to file a motion for

                                  26   leave to amend within 14 days, or the case will be dismissed in its entirety.

                                  27

                                  28
                                                                                          5
                                   1          IT IS SO ORDERED.

                                   2

                                   3   Dated: January 16, 2019

                                   4                              ______________________________________
                                                                  BETH LABSON FREEMAN
                                   5                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  6
